United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2871
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                            Samuel Francis White Horse

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Central
                                   ____________

                            Submitted: March 16, 2022
                               Filed: June 3, 2022
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.

       A jury found Samuel Francis White Horse guilty of tampering with evidence
in violation of 18 U.S.C. § 1512(c)(1). White Horse appeals, arguing that the district
court1 failed to instruct the jury on one of the elements of the offense. We affirm.


      1
        The Honorable Roberto A. Lange, United States District Judge for the
District of South Dakota.
                                           I.

       On February 12, 2020, a driver crashed at the home of White Horse and his
parents. The driver attempted to flee, but White Horse and his father dragged the
driver from his car, and White Horse’s father beat the driver with a garden hoe. The
driver died a few days later. Meanwhile, White Horse threw the hoe that his father
had used to bludgeon the victim beneath the porch of their house. White Horse later
admitted that he did this “to hide [the hoe]” because he “didn’t want [his father] to
get in trouble.”

        White Horse was charged with several crimes, including tampering with
evidence. At trial, the district court instructed the jury that “tampering with evidence
. . . has three essential elements”: the defendant must have (1) “altered or concealed
an object,” (2) “acted corruptly in doing so,” and (3) “acted with the intent to impair
the [object’s] integrity or availability for use in an official proceeding.” The district
court denied White Horse’s request to add a fourth element: that “the natural and
probable effect of [the] defendant’s conduct would be the interference with the due
administration of justice.” However, the district court did instruct the jury that “[i]f
the defendant lacks knowledge that his actions are likely to affect an official
proceeding, he lacks the requisite intent to tamper with evidence.” The district court
explained that this change “captured the gist of” White Horse’s request and was
faithful to Supreme Court precedent without adding an element that had no basis in
the statutory text.

       The jury convicted White Horse of tampering with evidence. White Horse
appeals, renewing his objection to the omission of the alleged fourth element from
the jury instruction.

                                           II.

      We review jury instructions for an abuse of discretion. United States v.
Williams, 605 F.3d 556, 567 (8th Cir. 2010). “A district court has broad discretion


                                          -2-
in instructing the jury, and jury instructions do not need to be technically perfect or
even a model of clarity.” Id. Accordingly, we will “affirm if the instructions, taken
as a whole, fairly and adequately submitted the issues to the jury.” Id.

        The tampering-with-evidence statute, § 1512(c)(1), prohibits “corruptly . . .
conceal[ing] a record, document, or other object, or attempt[ing] to do so, with the
intent to impair the object’s integrity or availability for use in an official
proceeding.” As we explain below, the Supreme Court has held in related contexts
that a person “corruptly” acts with a certain intention only if the person knows that
he is likely to accomplish the intention. Applying this principle to § 1512(c)(1), we
conclude that although White Horse is correct that a conviction under § 1512(c)(1)
requires proof of a nexus between the defendant’s action and an official proceeding,
the jury instruction properly framed this requirement as an implication of the
statute’s mens rea terms rather than as an independent element of the offense.

       In United States v. Aguilar, the Court addressed 18 U.S.C. § 1503, which
prohibits “corruptly . . . endeavor[ing] to . . . obstruct . . . the due administration of
justice.” 515 U.S. 593, 595, 598 (1995). The Court held that violating this
prohibition requires not only acting with the intention of obstructing the due
administration of justice but also knowing that one’s action is likely to obstruct the
due administration of justice. See id. at 599, 602. Although the Court did not say
so explicitly, we and several of our sister circuits have concluded that it based its
holding on the term “corruptly.” See United States v. Yielding, 657 F.3d 688, 713
(8th Cir. 2011) (stating that the Aguilar Court interpreted the phrase “corruptly
endeavor[ing]” to require “proof that the accused knew of a ‘natural and probable
effect’ on a federal proceeding”); United States v. Friske, 640 F.3d 1288, 1291 (11th
Cir. 2011) (explaining that Aguilar’s holding “is best understood as an articulation
of the proof of wrongful intent that will satisfy the mens rea requirement of
‘corruptly’ obstructing”); United States v. Erickson, 561 F.3d 1150, 1159 (10th Cir.
2009) (same); United States v. Quattrone, 441 F.3d 153, 170 (2d Cir. 2006) (same).
This makes sense for two reasons. First, “corruptly” is the only relevant term in
§ 1503 other than “endeavors” that suggests a mens rea requirement, and the only


                                           -3-
mens rea requirement that “endeavors” suggests is a requirement of intention. See
United States v. Russell, 255 U.S. 138, 143 (1921) (interpreting the term
“endeavor”). Second, “corruptly” is the only relevant term in § 1503 that modifies
“endeavors to . . . obstruct,” and the Court described the defendant’s knowledge that
he is likely to succeed as altering the character of his intention. See Aguilar, 515
U.S. at 599 (holding that “if the defendant lacks knowledge that his actions are likely
to affect the judicial proceeding, he lacks the requisite intent to obstruct”); id. at 602
(stating that the defendant’s “culpability is a good deal less clear” if his “intent to
obstruct” is not accompanied by knowledge that he is likely to succeed).

       The Court confirmed this reading of Aguilar in Arthur Anderson LLP v.
United States, 544 U.S. 696 (2005). In Arthur Anderson, the Court addressed 18
U.S.C. § 1512(b), which prohibits “corruptly persuad[ing] another person, or
attempt[ing] to do so, . . . with intent to” accomplish any of the objectives
enumerated in the statute. 544 U.S. at 702-03. The Court observed that not every
act of persuasion with intent to accomplish one of § 1512(b)’s enumerated objectives
is wrongful in the sense implied by the term “corrupt[].” Id. at 703-05. At a
minimum, the Court held, the persuader must know that he is likely to accomplish
his intention in order to act corruptly. See id. at 708 (citing Aguilar, 515 U.S. at 599-
600)).

        Like §§ 1503 and 1512(b), § 1512(c)(1) uses the term “corruptly” in
connection with an intention requirement. Furthermore, the language of
§ 1512(c)(1) is very similar to the language of § 1512(b)(2)(B). Compare
§ 1512(c)(1) (prohibiting “corruptly . . . conceal[ing] a record, document, or other
object, or attempt[ing] to do so, with the intent to impair the object’s integrity or
availability for use in an official proceeding”), with § 1512(b)(2)(B) (prohibiting
“corruptly persuad[ing] another person, or attempt[ing] to do so, . . . with intent to
. . . induce any person to . . . conceal an object with intent to impair the object’s
integrity or availability for use in an official proceeding”). Accordingly, we
conclude that a person does not satisfy § 1512(c)(1)’s mens rea requirement unless
he knows that he is likely to accomplish his intention to “impair [an] object’s


                                           -4-
integrity or availability for use in an official proceeding.” See United States v.
Petruk, 781 F.3d 438, 445 (8th Cir. 2015) (extending Aguilar and Arthur Anderson
to § 1512(c)(2) in part because of “the similarity of statutory language between
§ 1512(c)(2) and the . . . provision at issue in Aguilar”); Yielding, 657 F.3d at 713
(linking Aguilar’s and Arthur Anderson’s requirement “that the accused knew of a
‘natural and probable effect’ on a federal proceeding” to the term “corruptly”).

       However, the instruction here “fairly and adequately” conveyed this
requirement to the jury. See Williams, 605 F.3d at 567. Granted, the instruction may
not have been “technically perfect.” See id. It defined acting “corruptly” to involve
“wrongdoing” without elaboration, and then, when discussing the requirement that
“the defendant acted with the intent to impair the garden hoe’s integrity or
availability for use in an official proceeding,” it instructed that “[i]f the defendant
lack[ed] knowledge that his actions [we]re likely to affect an official proceeding, he
lack[ed] the requisite intent to tamper with evidence.” A more technically accurate
instruction would indicate that the requirement that the defendant knew his actions
were likely to affect an official proceeding follows from the requirement that his
intention to affect an official proceeding was “corrupt[].” See Arthur Anderson, 544
U.S. at 707-08; Aguilar, 515 U.S. at 598-602. Nonetheless, the district court
properly instructed the jury that not just any “intent to tamper with evidence” is
sufficient to violate § 1512(c)(1) but only an intent the defendant knew he was likely
to accomplish. This instruction was sufficient to submit the issue fairly and
adequately to the jury. See United States v. Franklin, 960 F.3d 1070, 1072-73 (8th
Cir. 2020) (holding that an instruction fairly and adequately submitted the issue to
the jury because it conveyed what “the government must prove . . . in order to
convict”).

      White Horse’s argument to the contrary is predicated on the idea that a nexus
between the defendant’s conduct and an official proceeding is an independent
element of a § 1512(c)(1) violation that the district court omitted from its instruction.
See Neder v. United States, 527 U.S. 1, 8 (1999) (indicating that “a jury instruction
that omits an element of the offense” is erroneous). But although White Horse is


                                          -5-
correct that a defendant cannot have violated § 1512(c)(1) unless his action was
likely to affect an official proceeding, this requirement is implicit in—rather than in
addition to—the requirement that the defendant corruptly intended to affect an
official proceeding. Under Aguilar and Arthur Anderson, corruptly acting with the
intention of affecting an official proceeding entails knowing that one’s action is
likely to affect an official proceeding. And a person cannot know that his action is
likely to affect an official proceeding unless his action is, in fact, likely to affect an
official proceeding. Thus, the requirement that the defendant’s action was likely to
affect an official proceeding is implicit in § 1512(c)(1)’s mens rea requirement,
which the challenged instruction covered. Nothing in the text of § 1512(c)(1)
suggests any additional “nexus requirement.” Therefore, the district court did not
fail to instruct the jury on one of the elements of a § 1512(c)(1) violation.2

                                           III.

      For the foregoing reasons, we affirm White Horse’s conviction for tampering
with evidence.
                      ______________________________




      2
       White Horse does not dispute that the evidence was sufficient to support the
verdict, assuming the jury was properly instructed.

                                           -6-